Exhibit 10.2

 

AMENDMENT NUMBER ONE TO
HUDSON UNITED BANCORP
SEVERANCE PLAN


            BY THIS AMENDMENT NUMBER ONE, the Hudson United Bancorp
(the“Company”) Severance Plan is hereby amended as follows, effective July 11,
2005:



WITNESSETH:


         WHEREAS, TD Banknorth Inc. (“TD Banknorth”) has agreed that the Company
amend its Severance Plan as set forth below prior to the execution of an
Agreement and Plan of Merger in order to provide for enhanced severance to
officers and employees and to make certain other changes; and

         WHEREAS, the Company believes that the Amendment is in the best
interests of the Company.

         NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors of the
Company has duly adopted the amendments to the Severance Plan as set forth
below.

         1.     Section 2 of the Severance Plan is amended to add new Sections
2c and 2d to read in their entirety as follows, with existing Sections 2c
through 2l to be re-numbered as appropriate:

  “c.    “Change of Control” shall mean a change in the ownership of the       
Company, a change in the effective control of the Company or a change in       
the ownership of a substantial portion of the assets of the Company as       
provided under Section 409A of the Code, as amended from time to time,       
and any Internal Revenue Service guidance, including Notice 2005-1, and       
regulations issued in connection with Section 409A of the Code. 


  d.    “Code” shall mean the Internal Revenue Code of 1986, as amended from   
    time to time.” 


         2.     Existing Section 2l of the Severance Plan, which has been
re-numbered as new Section 2n pursuant to Section 1 of this Amendment, is
amended to read in its entirety as follows:

  “n.    “Years of Service” shall mean the period of service with the Company   
    commencing on the Participant’s most recent date of hire and ending on     
  the Participant’s date of Termination. If the Participant was previously     
  employed by the Employer and was subsequently re-hired after a break in       
service, only service from the most recent date of hire shall be taken into     
  account. Years of Service with a predecessor employer shall be taken into     
  account only if so specified in the acquisition agreement with such 

        predecessor employer. A completed Year of Service shall mean a 365 day 
        period, ending on the anniversary of the most recent date of hire.” 


--------------------------------------------------------------------------------

        3.      Section 3b of the Severance Plan is amended to read in its
entirety as follows: 

    “b.    Terminations Which Give Rise to Severance Pay            A
Participant is entitled to receive Severance Pay if the Company         
permanently terminates the Participant’s employment either before a         
Change of Control or within 12 months following a Change of Control due         
to (i) conversion of a full-time position to a part-time position (and the     
    Participant refuses to accept said position); (ii) a reduction in force; or 
        (iii) an involuntary termination for reasons other than those set forth
in          Section 3c below.” 

 

        4.      Section 3d of the Severance Plan is amended to read in its
entirety as follows:

            “d.  Receipt of Severance Pay 


  Severance Pay shall be payable in a lump sum on the first regularly   
scheduled payroll date that occurs at least ten (10) business days after the   
later of (i) the date the Plan Administrator receives from the Participant a   
signed Separation Agreement and General Release (the “Release”), (ii) the   
expiration of the revocation period set forth in the Release, and (iii) the   
date of Termination, provided that such payment shall be delayed for key   
employees for six months to the extent required by Section 409A of the    Code.
The receipt of any Severance Pay hereunder is conditioned on a    written
release of all claims against the Company in the form provided by    the Plan
Administrator. In addition, the receipt of Severance Pay    hereunder is
conditioned for the Chairman, President, Chief Executive    Officer and any
Executive Vice President on the receipt of an executed    non-compete as further
described below.” 

 

        5.     Section 4 of the Severance Plan is amended to read in its
entirety as follows: 


       “4  .  Amount of Severance Pay         a.   Subject to Sections 4b and 4c
below, each Participant who becomes          entitled to receive Severance Pay
shall receive an amount determined in          accordance with the following
schedule: 


2

--------------------------------------------------------------------------------

    Years of Service        Severance Pay(1) 

--------------------------------------------------------------------------------

  Non-Officers    Completed less than 7 Years    12    weeks of Base Salary     
of Service              Completed 7 to 12 Years of    2 weeks of Base Salary   
  Service    per Year of Service      Completed 13 or more    26    weeks of
Base Salary      Years of Service            Officers up to and    Completed
less than 5 Years    12    weeks of Base Salary  including Vice    of Service   
      Presidents                  Completed 5 to 9 Years of    18    weeks of
Base Salary      Service              Completed 10 to 14 Years of    26    weeks
of Base Salary      Service                  Completed 15 or more    32    weeks
of Base Salary      Years of Service            Senior Vice    Completed less
than 5 Years    39    weeks of Base Salary  Presidents    of Service           
  Completed 5 to 9 Years of    42    weeks of Base Salary      Service         
    Completed 10 to 14 Years of    45    weeks of Base Salary      Service     
        Completed 15 or more    52    weeks of Base Salary      Years of
Service            First Senior Vice    Any Years of Service    52    weeks of
Base Salary  Presidents                Executive Vice    Any Years of Service   
52    weeks of Base Salary  Presidents and the        plus bonus(2)  President,
CEO and              Chairman             


3

--------------------------------------------------------------------------------

  (1 )   To also include continuation of medical insurance at employee rates
for        the number of weeks shown. In addition, each Participant who becomes 
      entitled to Severance Pay shall be deemed 100% vested in the       
Participant’s Matching Contribution Account under the Hudson United Bancorp and 
      Subsidiaries Savings and Investment Plan, with such plan to be amended   
    as appropriate.      (2 )    The amount of the bonus in the above table for
Executive Vice Presidents        and for the President, Chief Executive Officer
and Chairman shall be an        amount equal to the highest annual bonus
received during or for the two        calendar years immediately preceding their
date of Termination; provided,        however, that the aggregate Severance Pay
shall in no event exceed two        times the Participant’s Base Salary. 


  b.    The receipt of any Severance Pay by an Executive Vice President or by   
    the President, Chief Executive Officer and Chairman shall be conditioned   
    upon such person entering into a binding agreement with the Company       
providing that such person, for a period of two years following the date of     
  termination, shall not, for himself or on behalf of any other person or       
entity, directly or indirectly, (i) be employed in any capacity or serve as a   
    director or consultant for a commercial bank, savings bank or savings       
association insured by the FDIC in the states in which the Company (or       
any affiliate of the Company) maintains a branch or office at the date of       
Termination, or (ii) solicit, divert, take away or attempt to take away any     
  customers of the Company (or any affiliate of the Company) or the       
business of any such customers or in any way interfere with, disrupt or       
attempt to disrupt any then-existing relationships between the Company       
(or any affiliate of the Company) and any of its customers.      c.   If the
Severance Pay pursuant to Section 4a hereof, either alone or        together
with other payments and benefits which the Participant has the        right to
receive from the Company or any of its subsidiaries or affiliates,        or any
of their successors, would constitute a “parachute payment” under        Section
280G of the Code, the Severance Pay payable by the Company        pursuant to
Section 4a hereof shall be reduced by the amount, if any,        which is the
minimum necessary to result in no portion of the payments        and benefits
payable by the Company under Section 4a being non-        deductible to the
Company or any of its subsidiaries or affiliates, or any of        their
successors, pursuant to Section 280G of the Code and subject to the       
excise tax imposed under Section 4999 of the Code. The determination of       
any reduction in the payments and benefits to be made pursuant to Section       
4a shall be based upon the opinion of independent counsel selected by the       
Company and paid by the Company. Nothing contained herein shall result        in
a reduction of any payments or benefits to which the Participant may be       
entitled upon termination of employment under any circumstances other      
 than as specified in this Section 4c, or a reduction in the payments and      
benefits specified in Section 4a below zero. This Section 4c shall not apply    
   to the President, Chief Executive Officer and Chairman of the Company.


4

--------------------------------------------------------------------------------

        6.     All other provisions of the Severance Plan shall continue in full
force and effect.

        IN WITNESS WHEREOF, this Amendment has been executed this 11th day of
July 2005.

ATTEST:    HUDSON UNITED BANCORP      By: _____________________________    By:
_______________________________           Name: James W. Nall           Name:
Kenneth T. Neilson           Title: Executive Vice President           Title:  
Chairman, President and Chief                   and Chief Financial Officer   
                  Executive Officer 


5

--------------------------------------------------------------------------------